Exhibit 8.1 The following is a list of the Company’s subsidiaries as of December 31, 2006. Country of Incorporation 1. Helium Shipping Company Limited Malta 2. Hydrogen Shipping Company Limited Malta 3. Oxygen Shipping Company Limited Malta 4. Annapolis Shipping Company Limited Malta 5. Blueberry Shipping Company Limited Malta 6. Silicon Shipping Company Limited Malta 7. Lancat Shipping Company Limited Malta 8. Tolan Shipping Company Limited Malta 9. Malvina Shipping Company Limited Malta 10. Arleta Navigation Company Limited Malta 11. Selma Shipping Company Limited Malta 12. Royerton Shipping Company Limited Malta 13. Samsara Shipping Company Limited Malta 14. Lansat Shipping Company Limited Malta 15. Farat Shipping Company Limited Malta 16. Madras Shipping Company Limited Malta 17. Iguana Shipping Company Limited Malta 18. Borsari Shipping Company Limited Malta 19. Onil Shipping Company Limited Malta 20. Zatac Shipping Company Limited Malta 21. Fabiana Navigation Company Limited Malta 22. Fago Shipping Company Limited Malta 23. Felicia Navigation Company Limited Malta 24. Platan Shipping Company Limited Malta 25. Karmen Shipping Company Limited Malta 26. Thelma Shipping Company Limited Malta 27. Celine Shipping Company Limited Malta 28. Seaventure Shipping Limited Marshall Islands 29. Tempo Marine Company Marshall Islands 30. Star Record Owning Company Limited Marshall Islands 31. Human Owning Company Limited Marshall Islands 32. Classical Owning Company Limited Marshall Islands 33. Maternal Owning Company Limited Marshall Islands 34. Paternal Owning Company Limited Marshall Islands 35. Argo Owning Company Limited Marshall Islands 36. Roscoe Marine Limited Marshall Islands 37. Monteagle Shipping S.A. Marshall Islands 38. Gaia Owning Company Limited Marshall Islands 39. Kronos Owning Company Limited Marshall Islands 40. Rea Owning Company Limited Marshall Islands 41. Wealth Management Inc. Marshall Islands
